405 F.2d 497
Joseph William MORGAN, a/k/a Lester Carter, a/k/a Edward James Johnson, Appellant,v.UNITED STATES of America, Appellee.
No. 26211.
United States Court of Appeals Fifth Circuit.
December 2, 1968.

Sherwin P. Simmons, Tampa, Fla., for appellant.
Edward F. Boardman, U. S. Atty., Robert B. McGowan, Robert H. MacKenzie, Asst. U. S. Attys., Tampa, Fla., for appellee.
Before TUTTLE and AINSWORTH, Circuit Judges, and MITCHELL, District Judge.
PER CURIAM:


1
We conclude that there was ample evidence to corroborate the inculpatory statement made by the accused in this Dyer Act conviction to warrant submission of the case to the jury. Concededly, the Miranda warning was given. We cannot, at this appellate level, consider the appellant's contention that there should have been an affirmative determination that the accused fully understood the warning before the statement could be used against him. The law does not place any such burden on the government.


2
The judgment is affirmed.